                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,

         Plaintiff,
                                                                      Case No. 1:18-cv-668
 v.
                                                                      HON. JANET T. NEFF
 GEORGINA’S LLC
 d/b/a Georgina’s Taqueria,

       Defendant.
 ____________________________/

                                              ORDER

       Pending before the Court is Plaintiff’s Motion for Stay and Extensions (ECF No. 18). No

response has been timely filed. The Court having reviewed the motion:

       IT IS HEREBY ORDERED that the Motion for Stay and Extensions (ECF No. 18) is

GRANTED to the extent that this matter is STAYED pending Plaintiff’s funding being restored

and further order of the Court. Within seven (7) days of Plaintiff’s funding being restored, Plaintiff

shall file a notice indicating such and advising the Court whether the stay should be lifted. Once,

the stay is lifted, either party or both may move to extend any deadlines impacted by this stay.



Dated: January 10, 2019                                         /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge
